                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION-DETROIT


IN RE:
                                                            CASE NO. 20-48409-TJT
         Donnel R. Russell                                  CHAPTER 13
                                                            HONORABLE Thomas J. Tucker
                  Debtor(s)
_____________________________/


                STIPULATION TO EXTEND TIME TO FILE DOCUMENTS


         The undersigned parties agree to the entry of an Order Extending Time to File
Documents as evidenced by the attached “Exhibit A”.



/s/ Tammy L. Terry        (w/consent)                /s/ Sean M. Cowley (w/consent)
_____________________________                        _____________________________
Tammy L. Terry (P-46254)                             Sean M. Cowley (P-72511)
Chapter 13 Standing Trustee                          United States Department of Justice
535 Griswold, Suite 2100                             Office of the United States Trustee
Detroit, Michigan 48226                              211 W. Fort Street, Suite 700
(313) 967-9857                                       Detroit, MI 48226
                                                     (313) 226-7999

/s/ Samuel G. Firebaugh
____________________________
Samuel G. Firebaugh (P-34276)
Roberta W. Andrews (P-54001)
Firebaugh & Andrews, P.L.L.C.
Attorney for Debtor(s)
38545 Ford Road, Suite 104
Westland, MI 48185
(734)722-2999
FirebaughAndrews@comcast.net




   20-48409-tjt     Doc 11     Filed 08/18/20    Entered 08/18/20 15:24:15       Page 1 of 2
                                   UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION-DETROIT

IN RE:

         Donnel R. Russell                                              CASE NO. 20-48409-TJT
                                                                        CHAPTER 13
                  Debtor(s)                                             HONORABLE Thomas J. Tucker
_____________________________________/

                             ORDER EXTENDING TIME TO FILE DOCUMENTS

        This matter having come before this Court pursuant to LBR 9006-1(a)(EDM), the Debtor, the United
States Trustee and the Chapter 13 Trustee having stipulated to the entry of this Order allowing an extension of
time to file one or more of the following (only those boxes check-marked apply):
     X Summary of Schedules                                           X Chapter 13 Plan
     X Schedule(s) A – J                                              X Copies of all Payment advices or other
     X Statistical Summary of Certain Liabilities                        evidence of payment received by the
        and Related Data                                                 debtors from any employer within 60 days
     X Statement of Financial Affairs                                    before the filing of the petition
     X Statement of Current Monthly Income and                        X Payment Order
        Calculations of Commitment Period and                         Verified Companion Case Disclosure
        Disposable Income (Official Form 22C)

         and the court being sufficiently advised in the premises:
NOW THEREFORE, by agreement of the parties hereto:

       IT IS HEREBY ORDERED that the Debtor is granted an extension of time to file the above referenced
documents to August 25, 2020, which is twenty-one (21) calendar days prior to the §341 First Meeting of
Creditors, presently scheduled for September 15, 2020, at 9:00 a.m.


          IT IS FURTHER ORDERED that in the event Debtor(s) fails(s) to or fails(s) to move for entry of an
order further extending the filing time, the Trustee may submit to the Court an affidavit attesting to the failure to
file the documents and the failure to file a motion extending time and the proceedings may be thereafter dismissed
without further hearing or notice.




                                                   “Exhibit A”
            20-48409-tjt     Doc 11     Filed 08/18/20 Entered 08/18/20 15:24:15            Page 2 of 2
